DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2018 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: Wireless Data Communication of Binary Data as Text Characters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Regarding claims 14 and 15, both claims indicate that the binary data is converted into text with a text mapping table. However, earlier in claim 14 it is clear that the binary data is converted into both color and text based on different claimed conversion ratios. However, no such color mapping table or any other color conversion process is claimed leading to confusion on how data is encoded in color. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al, CN105680915 (see attached machine translation) in view of Tjin et al, U.S. Publication No. 2013/0103726.

Regarding claim 1, Liang teaches a method of wireless data communication, comprising: 

capturing, by a camera of a receiving device (see Wang Figure 1, camera), an image frame displayed on a display unit of a transmitting device (see Figure 1, screen), the image frame comprising a code converted from binary data bits (see paragraph [0014]) based on a mapping table (see paragraph [0015]); and 

converting, by the receiving device, the code in the captured image frame to the binary data bits based on the mapping table (see paragraph [0034]).

Liang does not expressively tach 

the image frame comprising text characters converted from [the] binary data bits based on a text mapping table; and 

converting, by the receiving device, the text characters to the binary data bits based on the text mapping table.

(see Tjin Figure 1, web server 107 with content platform 109) sending data comprising a code converted from binary data bits based on a mapping table (see paragraph [0034]. Base64 is well-known to use a mapping table) to a receiving device (see Figure 1, user equipment 101 with web client 103) which converts the code into the binary data bits based on the mapping table (see paragraph [0056]) as taught in Liang wherein 

the data comprising text characters converted from [the] binary data bits based on a text mapping table (see paragraph [0034]); and 

converting, by the receiving device, the text characters to the binary data bits based on the text mapping table (see paragraph [0056]).

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to combine the teaching of using binary to text conversion for data transfer as taught in Tjin with the system using binary to color conversion taught in Liang, the motivation being to increase the data throughput in the system. 

Regarding claim 2, Liang in view of Tjin teaches all the limitations of claim 1, and further teaches wherein 

(see Liang paragraph [0015]), wherein the converting the text characters to the binary data bits comprises: 

decoding, by the receiving device, a color of each of the text characters to a number of bits in the binary data bits, based on a color mapping table (see Liang paragraph [0034]).

Regarding claim 3, Liang in view of Tjin teaches all the limitations of claim 1, and further teaches wherein the text characters are ASCII characters (see Tjin paragraph [0034]. Base64 is well known to convert binary to ASCII characters).

Regarding claim 10, Liang teaches a device for wireless data communication, comprising: 

a camera to capture an image frame (see Liang Figure 1, camera) including a colored code displayed on a display unit of a transmitting device (see Figure 1, screen and paragraph [0014]), the colored code being encoded from binary data bits based on a color mapping table (see paragraph [0015]); and 

a decoder (see paragraph [0033]) to decode the colored code in the captured image frame to the binary data bits based on the color mapping table (see paragraph [0034]).


the image frame including colored text characters, each of the colored text characters being encoded from binary data bits based on a text mapping table; and 

a text-to-binary decoder to decode the colored text characters in the captured image frame to the binary data bits based on the text mapping table.
However, Tjin in a similar invention in the same field of endeavor teaches a transmitting device (see Tjin Figure 1, web server 107 with content platform 109) sending data comprising a code converted from binary data bits based on a mapping table (see paragraph [0034]. Base64 is well-known to use a mapping table) to a decoder (see Figure 1, user equipment 101 with web client 103) which converts the code into the binary data bits based on the mapping table (see paragraph [0056]) as taught in Wang wherein 

the data including text characters, each of the text characters being encoded from binary data bits based on a text mapping table (see paragraph [0034]); and 

a text-to-binary decoder to decode the text characters in the captured image frame to the binary data bits based on the text mapping table (see paragraph [0056]).



Regarding claim 11, Liang in view of Tjin teaches all the limitations of claim 10, and further teaches herein the colored text characters are colored ASCII characters (see Tjin paragraph [0034]. Base64 is well known to convert binary to ASCII characters).

Allowable Subject Matter
Claims 4-9 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 14 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
independent claim 14, the claim includes recitations of determining font size based off a camera of a receiving device and further using that font size to encode binary data into text data, which the prior art made of record fails to teach.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hong et al, U.S. Publication No. 2017/0033868 teaches a similar system where a camera captures a color code from a display (see Hong Figure 1) which represents binary data converted from a mapping table (see Figures 3 and 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637